MEMORANDUM ***
Mohammed Shah Alam, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an Immigration Judge’s denial of his application for asylum and withholding of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence the adverse credibility finding, Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999), and we deny the petition for review.
The BIA identified material inconsistencies in Alam’s testimony regarding the time and duration of his purported imprisonment. Because these inconsistencies go to the heart of his asylum claim, substantial evidence supports the adverse credibility finding. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Accordingly, Alam failed to establish eligibility for asylum or withholding of deportation. See Hakeem v. INS, 273 F.3d 812, 816-17 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.